DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Response to Amendment
The amendment filed 09/29/2022 has been entered. Claims 1, 3-9, and 11-20 remain pending in the application. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-8, 11-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Honore et al (US 20180070841), hereinafter Honore, in view of La et al (US 20170374487), hereinafter La.
Regarding claim 1, Honore teaches a system (the “system for monitoring a patient,” [0026]), comprising: 
an ultrasound imaging device (200, Fig. 2, [0062]; 300, [0092], Figs. 3A; “in some implementations, an ultrasonic transducer may be disposed in the sensor assembly along with ultrasonic sensors to obtain ultrasonic imaging of a desired body part " [0042] – the sensor assembly with an ultrasonic transducer disposed is considered the “ultrasound imaging device” as claimed) comprising: 
power circuitry (203) (“The power module 203 includes an energy source 207 such as… a battery or other portable energy source that may be of limited capacity. The power module 203 may be configured to operate in a low power state. In an example implementation, the power module 203 may be configured to operate in a state in which the components on the sensor control module 201 are isolated from the energy source 207 be a power switch 208 as shown in FIG. 2. The low power state, or the state in which power is switched off permit the wearable patch to implement functions that conserve energy.” [0051], Fig. 2);
 magnetic sensing circuitry (210, 310) (“the shelf sensor 210 may be implemented using a magnetic sensor to detect the magnetic field while in its packaging" [0069], Fig. 2; “shelf mode wakeup sensor 310 (described above as the shelf sensor 210 in FIG. 2” [0092], Figs. 3A) configured to detect a magnet (“a magnetic material”) that is external to the ultrasound imaging device (“the packaging may include an envelope or similar container made of a material capable of generating a magnetic field.  Examples of such a material include paper, plastic, other similar material impregnated with magnetic particles.  In other examples, a magnetic material may be formed as a laminate or a layer attached to the material forming the container of the wearable patch 200” [0069], Fig. 2) and control the power circuitry based on whether or not the magnet is detected (“The sensor control module 201 may be configured to prevent the wearable patch 200 from being activated (i.e. in a power-off state) and thereby consuming power when the shelf sensor 210 senses the magnetic field while the wearable patch 200 is enclosed in its packaging.  When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201.” [0069], Fig. 2);  
communication circuitry (206, Fig. 2)(306, Fig. 3A, 3D [0076]) (356, Fig. 3C, [0110]) connected to the power circuitry (203)(312)(“a wireless communication interface 206" [0047]. “The signal converter 204 communicates the sensor data signal to the communication interface 206 for transmission to the sensor data processing system." [0049], “battery 312” [0092]. “At step 510, the communications interface is awakened for transmission of the sensor data.” Fig. 5, [0129], Figs. 2, 3A, 3C, 3D); and 
other circuitry (202 a-n)(204) connected to the communication circuitry (seen in Fig. 2), wherein when the magnetic sensing circuitry does not detect the magnet, the power circuitry transmits power to the communication circuitry (“When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201.” [0069], Fig. 2), when the magnetic sensing circuitry detects the magnet, the power circuitry does not transmit power to the communication circuitry (“The sensor control module 201 may be configured to prevent the wearable patch 200 from being activated (i.e. in a power-off state) and thereby consuming power when the shelf sensor 210 senses the magnetic field while the wearable patch 200 is enclosed in its packaging.” [0069], Fig. 2). 
Honore does not teach that when the communication circuitry receives power from the power circuitry, the communication circuitry controls whether or not the other circuitry receives power.  
However, La discloses a method for automatically connecting a short-range communication between two devices and apparatus for the same, which is analogous art. La teaches that when the communication circuitry (734, 760) receives power from the power circuitry (“the interrupt detector 734 recognizes” [0181], Fig. 7b. In order to function, the interrupt detector 734 has to receive power ), the communication circuitry controls whether or not the other circuitry (770) receives power (“The second device 700 is in a state of a sleep mode before short-communication connection with the first device 610. The sleep mode refers to a low power mode that a standby power is supplied to the second device 700, and may mean the state that a minimum power is supplied to a module, which is required to sense the interrupt signal received from an external device (for example, the first device 610), among configuration modules of the second device 700.” [0149], Fig. 5; “the interrupt detector 734 may be implemented as a separate module separately from the second memory 730 in the second device 700 as shown in FIG. 7b.” [0172]. “The interrupt detector 734 of the second device 700 senses the first signal transmitted from the first device 610 (S840). The first signal may be the interrupt signal for short-range communication connection. The first signal may include device information of the first device 610. The interrupt detector 734 may sense the first signal transmitted to a receiving side of the short-range communication module 760.” [0178]. “The interrupt detector 734 may wake up the controller 770 if the first signal is sensed, and the controller 770 may release the sleep mode (S850).” [0179]. “If an interrupt signal corresponding to a voltage level more than a predetermined level is sensed in the receiving side of the short-range communication module 760 as much as a predetermined number of times or more within a preset time T, the interrupt detector 734 recognizes that the second device 700 which is in the state of the sleep mode needs automatic connection of short-range communication, and may wake up the controller 770. [0181], Fig. 7b; 700, S810-S850, Fig. 8).
Therefore, based on La’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Honore to have the communication circuitry that controls whether or not the other circuitry receives power when the communication circuitry receives power from the power circuitry, as taught by La, in order to facilitate communication between the two devices (La: [0149]).

Regarding claim 3, Honore modified by La teaches the system of claim 1, wherein Honore teaches that the magnetic sensing circuitry is configured to disable one or more power rails (the conductors connecting battery 207 to the “sensor control module 201” [0069], Fig. 2; the conductors connecting battery 312 to the “rest of the system” [0092], Figs. 3A and 3C) in the power circuitry (“the components on the sensor control module 201 are isolated from the energy source 207 [by] a power switch 208” [0069], Fig. 2; “keeping battery power disconnected from the other components.” [0092], Fig. 3A) that provide power to the portion of the ultrasound imaging device based on detecting the magnet (“the power module 203 may be configured to operate in a state in which the components on the sensor control module 201 are isolated from the energy source 207 be a power switch 208 as shown in FIG. 2. The low power state, or the state in which power is switched off permit the wearable patch to implement functions that conserve energy.” [0051], Fig. 2. “The sensor control module 201 may be configured to prevent the wearable patch 200 from being activated (i.e. in a power-off state) and thereby consuming power when the shelf sensor 210 senses the magnetic field while the wearable patch 200 is enclosed in its packaging.” [0069], Fig. 2. “The wearable patch 300 includes a shelf mode wakeup sensor 310 (described above as the shelf sensor 210 in FIG. 2), which may be implemented as shown in FIG. 3A using a normally closed magnetic reed switch connected to a battery 312. The shelf mode wakeup sensor 310 switches power from the battery 312 to the rest of the system to an off state when the shelf mode wakeup sensor 310 is in an open state. The wearable patch 300 may be stored prior to deployment in packaging that includes a magnetic adhesive backing liner 314 applied to adhesive on the wearable patch 300. When the magnetic adhesive backing liner 314 is attached to the wearable patch 300, the shelf mode wakeup switch 310 is kept in an open state by the magnetic field from the adhesive backing liner 314 thereby keeping battery power disconnected from the other components.” [0092], Fig. 3A).  

Regarding claim 4, Honore modified by La teaches the system of claim 1, wherein Honore teaches that the magnetic sensing circuitry is configured to disable one or more power rails (the conductors connecting battery 207 to the “sensor control module 201” [0069], Fig. 2; the conductors connecting battery 312 to the “rest of the system” [0092], Figs. 3A and 3C ) in the power circuitry based on whether or not the magnet is detected (“The wearable patch 300 includes a shelf mode wakeup sensor 310 (described above as the shelf sensor 210 in FIG. 2), which may be implemented as shown in FIG. 3A using a normally closed magnetic reed switch connected to a battery 312. The shelf mode wakeup sensor 310 switches power from the battery 312 to the rest of the system to an off state when the shelf mode wakeup sensor 310 is in an open state. The wearable patch 300 may be stored prior to deployment in packaging that includes a magnetic adhesive backing liner 314 applied to adhesive on the wearable patch 300. When the magnetic adhesive backing liner 314 is attached to the wearable patch 300, the shelf mode wakeup switch 310 is kept in an open state by the magnetic field from the adhesive backing liner 314 thereby keeping battery power disconnected from the other components.” [0092], Fig. 3A).

Regarding claim 5, Honore modified by La teaches the system of claim 1, wherein Honore teaches that the ultrasound imaging device is configured such that, when the magnetic sensing circuitry does not detect the magnet (“the magnetic field is no longer sensed by the shelf sensor 210” [0069], Fig. 2), the power circuitry is configured to enter a default state (“the on -state" [0062]; “power on” [0069]) in which power rails in the power circuitry provide power to a portion of the ultrasound imaging device (“When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201.” [0069], Fig. 2).

Regarding claim 6, Honore modified by La teaches the system of claim 1, including the ultrasound imaging device (Honore: [0042]).
Honore further teaches that the ultrasound imaging device further comprises a battery (207, Fig. 2, [0051]), and the magnetic sensing circuitry is further configured to control a coupling (“the components on the sensor control module 201 are isolated…power is switched off” [0051], Fig. 2) between the power circuitry and the battery based on whether or not the magnet is detected (“The power module 203 includes an energy source 207 such as… a battery or other portable energy source that may be of limited capacity. The power module 203 may be configured to operate in a low power state. In an example implementation, the power module 203 may be configured to operate in a state in which the components on the sensor control module 201 are isolated from the energy source 207 be a power switch 208 as shown in FIG. 2. The low power state, or the state in which power is switched off permit the wearable patch to implement functions that conserve energy.” [0051]. “The sensor control module 201 may be configured to prevent the wearable patch 200 from being activated (i.e. in a power-off state) and thereby consuming power when the shelf sensor 210 senses the magnetic field while the wearable patch 200 is enclosed in its packaging.” [0069] Fig. 2).
Regarding claim 7, Honore modified by La teaches the system of claim 6, wherein Honore teaches that the magnetic sensing circuitry is configured to decouple the power circuitry from the battery (“the components on the sensor control module 201 are isolated…power is switched off” [0051], Fig. 2) when the magnetic sensing circuitry detects the magnet (“The sensor control module 201 may be configured to prevent the wearable patch 200 from being activated (i.e. in a power-off state) and thereby consuming power when the shelf sensor 210 senses the magnetic field while the wearable patch 200 is enclosed in its packaging.” [0069] Fig. 2).
Regarding claim 8, Honore modified by La teaches the system of claim 6, wherein the ultrasound imaging device is configured such that, when the magnetic sensing circuitry does not detect the magnet (“the magnetic field is no longer sensed by the shelf sensor 210” [0069], Fig. 2), the power circuitry is configured to enter a default state (“the on -state" [0062]; “power on” [0069]) in which the power circuitry is coupled to the battery (“When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201.” [0069], Fig. 2).  
Regarding claim 11, Honore modified by La teaches the system of claim 1, wherein Honore teaches that the communication circuitry is configured to facilitate communication (“The signal converter 204 communicates the sensor data signal to the communication interface 206 for transmission to the sensor data processing system."  [0049]) between the ultrasound imaging device and a processing device (“sensor data processing system, which may include a local hub for forwarding data to a backend, or remote sensor data processor" [0120] Fig. 2).  
Honore does not teach that the processing device comprises a mobile phone, a tablet, or a laptop. 
However, La discloses a method for automatically connecting a short-range communication between two devices and apparatus for the same, which is analogous art. La teaches that the processing device comprises a mobile phone, a tablet, or a laptop (500)(610) (“voice calls,” [0139])(“The input unit 520 includes a camera 521 for obtaining images or video, a microphone 522, which is one type of audio input device for inputting an audio signal, and a user input unit 523 (for example, a touch key, a push key, a mechanical key, a soft key, and the like) for allowing a user to input information. Data (for example, audio, video, image, and the like) is obtained by the input unit 520 and may be analyzed and processed by controller 580 according to device parameters, user commands, and combinations thereof.” [0084]. “The mobile communication module 512 can transmit and/or receive wireless signals to and from one or more network entities. Typical examples of a network entity include a base station, an external mobile terminal, a server, and the like. Such network entities form part of a mobile communication network, which is constructed according to technical standards or communication methods for mobile communications (for example, Global System for Mobile Communication (GSM), Code Division Multi Access (CDMA), CDMA2000(Code Division Multi Access 2000), EV-DO (Enhanced Voice-Data Optimized or Enhanced Voice-Data Only),” [0098]. “The controller 580 can also perform the controlling and processing associated with voice calls,” [0139], Fig. 5. “FIG. 6 is a diagram illustrating an example of a method for automatically connecting short-range communication between two devices in accordance with one embodiment of the present invention.” [0147]; “the first device 610, which first tries short-range communication connection, is a type of the aforementioned mobile terminal 500, and the second device 700, which receives a signal for short-range communication connection from the first device 610, is a type of a sound bar. In this specification, the signal for short-range communication connection will be referred to as an interrupt signal.” [0148], Fig. 6).
Therefore, based on La’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Honore to have the processing device that comprises a mobile phone, a tablet, or a laptop, as taught by La, in order to facilitate communication between the two devices (La: [0149]).
Regarding claim 12, Honore modified by La teaches the system of claim 11.
Honore does not teach that the ultrasound imaging device has a low power state in which the communication circuitry is powered on but other circuitry in the ultrasound imaging device is powered off; and the communication circuitry is configured, based on detecting connection of a communication link between the ultrasound imaging device and the processing device, to turn on the other circuitry in the ultrasound device.
However, La discloses a method for automatically connecting a short-range communication between two devices and apparatus for the same, which is analogous art. La teaches that the device (700) has a low power state (“sleep mode” [0149], Fig. 5) in which the communication circuitry (734, 760) is powered on but the other circuitry in the device is powered off (“The second device 700 is in a state of a sleep mode before short-communication connection with the first device 610. The sleep mode refers to a low power mode that a standby power is supplied to the second device 700, and may mean the state that a minimum power is supplied to a module, which is required to sense the interrupt signal received from an external device (for example, the first device 610), among configuration modules of the second device 700.” [0149], Fig. 5), and 
the communication circuitry is configured, based on detecting connection of a communication link (“the first signal transmitted to a receiving side of the short-range communication module 760.” [0178]; “if the first signal is sensed” [0179]) between the device and the processing device (610) (“the first device 610” [0178], Fig. 6), to turn on the other circuitry (770) in the device (““The interrupt detector 734 of the second device 700 senses the first signal transmitted from the first device 610 (S840). The first signal may be the interrupt signal for short-range communication connection. The first signal may include device information of the first device 610. The interrupt detector 734 may sense the first signal transmitted to a receiving side of the short-range communication module 760.” [0178]. “The interrupt detector 734 may wake up the controller 770 if the first signal is sensed, and the controller 770 may release the sleep mode (S850).” [0179]. “If an interrupt signal corresponding to a voltage level more than a predetermined level is sensed in the receiving side of the short-range communication module 760 as much as a predetermined number of times or more within a preset time T, the interrupt detector 734 recognizes that the second device 700 which is in the state of the sleep mode needs automatic connection of short-range communication, and may wake up the controller 770. [0181], Fig. 7b; 700, S810-S850, Fig. 8).

Therefore, based on La’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Honore to have the ultrasound imaging device that has a low power state in which the communication circuitry is powered on but other circuitry in the ultrasound imaging device is powered off, and the communication circuitry is configured, based on detecting connection of a communication link between the ultrasound imaging device and the processing device, to turn on the other circuitry in the ultrasound device, as taught by La, in order to facilitate communication between the two devices (La: [0149]). In the combined invention of Honore and La, the device is the ultrasound imaging device.
Regarding claim 17, Honore modified by La teaches the system of claim 1.
 Honore teaches a package (“the packaging,” “the container” [0069]) that comprises the magnet (“the packaging may include an envelope or similar container made of a material capable of generating a magnetic field.  Examples of such a material include paper, plastic, other similar material impregnated with magnetic particles.  In other examples, a magnetic material may be formed as a laminate or a layer attached to the material forming the container of the wearable patch 200” [0069], Fig. 2).
Regarding claim 18, Honore modified by La teaches the system of claim 17, wherein Honore teaches that the package comprises a lid (314; Fig. 3A), and the lid comprises the magnet (“The wearable patch 300 may be stored prior to deployment in packaging that includes a magnetic adhesive backing liner 314 applied to adhesive on the wearable patch 300.” [0092], Fig. 3A).

Regarding claim 19, Honore modified by La teaches the system of claim 17, wherein Honore teaches that the magnet is disposed in a portion of the package (“an envelope or similar container… a laminate or a layer attached to the material forming the container” [0069]) such that, when the ultrasound imaging device is disposed in the package, the magnet is adjacent to a portion of the ultrasound imaging device in which the magnetic sensing circuitry is disposed (“the packaging may include an envelope or similar container made of a material capable of generating a magnetic field.  Examples of such a material include paper, plastic, other similar material impregnated with magnetic particles.  In other examples, a magnetic material may be formed as a laminate or a layer attached to the material forming the container of the wearable patch 200… When the wearable patch 200 is removed from its packaging for deployment, and the magnetic field is no longer sensed by the shelf sensor 210, which then switches states to trigger the power switch 208 to turn power on to the sensor control module 201.” [0069], Fig. 2. The magnet is adjacent to a portion of the ultrasound imaging device in which the magnetic sensing circuitry is disposed because when in packaging the magnetic field is sensed by the magnetic sensor of the wearable patch 200 ).  

Regarding claim 20, Honore modified by La teaches the system of claim 17, wherein Honore teaches that the ultrasound imaging device and the package are configured such that, when the ultrasound imaging device is in the package (“while the wearable patch 200 is enclosed in its packaging.” [0069], Fig. 2), the magnet is sufficiently close to the ultrasound imaging device such that the magnetic sensing circuitry detects the magnet (“The sensor control module 201 may be configured to prevent the wearable patch 200 from being activated (i.e. in a power-off state) and thereby consuming power when the shelf sensor 210 senses the magnetic field while the wearable patch 200 is enclosed in its packaging.” [0069], Fig. 2. The magnet is sufficiently close to the ultrasound imaging device because “the wearable patch 200 is enclosed in its packaging” while the magnet is in the packaging material,“plastic…with magnetic particles” [0069], thereby ensuring the proximity allowing the sensor to sense the magnetic field).  



2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honore and La as applied to claim 1, and further in view of Toshiba (Semiconductor Application Note Digital-Output Magnetic Sensor (Hall IC), SSL0003-ANE, Rev.1.1, pp. 1-8, 2018-07-06), hereinafter, Toshiba.
Regarding claim 9, Honore modified by La teaches the system of claim 1. 
 Honore modified by La does not teach that the magnetic sensing circuitry comprises a digital-output magnetic sensor.
However, Toshiba discloses ultrasonic transesophageal probe with detachable transducer tip, which is analogous art. Toshiba teaches that the magnetic sensing circuitry comprises a digital-output magnetic sensor (“The digital-output magnetic sensor is essentially a sensor which detects the magnetic flux density of a magnet and gives a digital signal at the output. The digital-output magnetic sensor is thus suitable for detecting the position of a magnet which is useful for open/close switch functions and slider functions in mobile phones, notebook PC, digital camera and digital video camera, etc.” 1. Introduction, p. 1).
Therefore, based on Toshiba’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Honore and La to have the magnetic sensing circuitry that comprises a digital-output magnetic sensor, as taught by Toshiba, in order to provide open/close switch functions and slider functions in the device (Toshiba: p. 1).


3.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honore and La as applied to claim 1, and further in view of Kracker et al (US 20130051040), hereinafter Kracker.
Regarding claim 13, Honore modified by La teaches the system of claim 1, including the ultrasound imaging device (Honore: [0042]). 
Honore modified by La does not teach that the ultrasound imaging device further comprises an indicator, and the indicator is configured to receive or not receive power based on whether the magnetic sensing circuitry detects or does not detect the magnet. 
However, Kracker discloses puddle light auto shut off using the magnetic sensing circuitry ([0021]), which is analogous art. Kracker teaches that the device further comprises an indicator (“the light source 42" [0021]; Figs. 3-4; “the puddle light 18” [0029]; Fig. 1), and the indicator is configured to receive or not receive power (“turn the light source ON…the light source 42 is OFF.” [0021]) based on whether the magnetic sensing circuitry (“the Hall effect sensor” [0021]; Figs. 3-4) detects or does not detect the magnet (“When the mirror housing 14 is in the extended position, which is shown in FIG. 5, the second component 34, which can be a Hall effect sensor, is in a first position with respect to the magnet (first component 32). When in the first position, the Hall effect sensor detects the magnetic field of the magnet, which is the first component 32 of the proximity sensor 30. With reference back to FIG. 3, when the first component 34 ( Hall effect sensor is shown in FIG. 3) of the proximity sensor 30 detects the magnetic field of the magnet (second component 32 of the proximity sensor 30) the switch 36 (which can be a component of the Hall effect sensor) closes such that power from the power source 38 can be delivered through the switch 36 to the light source 42 of the puddle light 18 to illuminate the light source (turn the light source ON). When the mirror housing 14 is rotated into the retracted position (or rotated away from the extended position), the second component 34 ( Hall effect sensor) of the proximity sensor 30 moves to a second position with respect to the first component 32 (magnet), which is shown in FIG. 6. With reference to FIG. 4, when the second component 34 of the proximity sensor 30 is moved into the second position (or rotated away from the extended position), the second component 34 (Hall effect sensor shown in FIG. 4) of the proximity sensor 30 is located far enough from the first component 32 (magnet) such that the magnetic field is no longer detected and the switch 36 is now open. With the switch 36 open, power from the power source 38 is not deliverable to the light source 42 of the puddle light 18 (FIG. 1) so that the light source 42 is OFF.” [0021]. “When the mirror housing 14 is in the retracted position, which is shown in FIG. 6, power from the power source 38 is not delivered to the light source 42 of the puddle light and the light source is OFF, which is shown in FIG. 4. This inhibits white light from the puddle light 18 from being viewed by an observer” [0029]).
Hence, Honore, La, and Kracker combined teaches an ultrasound imaging device comprises an indicator as claimed. 
Therefore, based on Kracker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Honore and La to have the device that further comprises an indicator, and the indicator is configured to receive or not receive power based on whether the magnetic sensing circuitry detects or does not detect the magnet, as taught by Kracker, in order to facilitate position-dependent device functionality (Kracker: [0021]). 

Regarding claim 14, Honore modified by La and Kracker teaches the system of claim 13.
Honore modified by La does not teach that the indicator comprises a light-emitting diode (LED) on an exterior of the ultrasound imaging device.
However, Kracker discloses puddle light auto shut off using the magnetic sensing circuitry ([0021]), which is analogous art. Kracker teaches that the indicator comprises a light-emitting diode (LED) on an exterior of the device (“With reference to FIGS. 3 and 4, the puddle light 18 includes the light source 42 to generate the light beam pattern 22 shown in FIG. 2.  The light source 42 depicted in FIGS. 3 and 4 is a light emitting diode (LED)." [0020]).

Therefore, based on Kracker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Honore and La to have the indicator that comprises a light-emitting diode (LED) on an exterior of the device, as taught by Kracker, in order to facilitate position-dependent signaling (Kracker: [0029]). In the combined invention of Honore, La, and Kracker, the indicator comprises a light-emitting diode (LED) on an exterior of the ultrasound imaging device.  

Regarding claim 15, Honore modified by La and Kracker teaches the system of claim 13.
Honore modified by La does not teach that the indicator is configured to enter a turn-on sequence upon receiving power.
However, Kracker discloses puddle light auto shut off using the magnetic sensing circuitry ([0021]), which is analogous art. Kracker teaches that the indicator is configured to enter a turn-on sequence upon receiving power (“With reference back to FIG. 3, when the first component 34 ( Hall effect sensor is shown in FIG. 3) of the proximity sensor 30 detects the magnetic field of the magnet (second component 32 of the proximity sensor 30) the switch 36 (which can be a component of the Hall effect sensor) closes such that power from the power source 38 can be delivered through the switch 36 to the light source 42 of the puddle light 18 to illuminate the light source (turn the light source ON).” [0021]).
Therefore, based on Kracker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Honore and La to have the indicator that is configured to enter a turn-on sequence upon receiving power, as taught by Kracker, in order to facilitate position-dependent signaling (Kracker: [0029]). 

4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Honore, La, and Kracker as applied to claim 13, and further in view of Hagen et al (US 6572636), hereinafter, Hagen.
Regarding claim 16, Honore modified by La and Kracker teaches the system of claim 13. 
Honore teaches a package (“packaging,” [0092]) comprising a lid (314; Fig. 3A), the lid comprising the magnet (“The wearable patch 300 may be stored prior to deployment in packaging that includes a magnetic adhesive backing liner 314 applied to adhesive on the wearable patch 300.” [0092], Fig. 3A).
 While Honore teaches the ultrasound imaging device (300 [0092], Fig. 2) and the lid, Honore modified by La and Kracker does not teach that the ultrasound imaging device and the lid are configured such that, when the lid is removed from the package, the indicator enters a turn-on sequence.
However, Hagen discloses pulse sensing patch and associated methods, which is analogous art. Hagen teaches that the lid (54) is configured such that, when the lid is removed from the package (“when the lubricant cover 54 is removed”; Col. 5, l. 63 – Col. 6, l. 10; Fig. 5), the indicator enters a turn-on sequence (“Each of the plurality of visual indicators 58 emits a first color, for example red, when the lubricant cover 54 is removed to thereby indicate that the medical pulse sensing patch 15 has been activated. This advantageously allows a caregiver to immediately recognize that the medical pulse sensing patch 15 is activated and is ready for application to the skin 18” Col. 5, l. 63 – Col. 6, l. 10; Fig. 5).
Therefore, based on Hagen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Honore, La, and Kracker to have the ultrasound imaging device and the lid that are configured such that, when the lid is removed from the package, the indicator enters a turn-on sequence, as taught by Hagen, in order to provide an indication that the device is activated and is ready for use (Hagen: Col. 5, l. 63 – Col. 6, l. 10).


Response to Arguments
                                                         
Applicant's arguments filed 09/29/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Honore in view of La. 

Response to the 35 U.S.C. §102 and $103 rejection arguments on pages 6-12 of the REMARKS.
Claims 1, 3-9, and 11-20
The Applicant argues that “Honore fails to teach at least the above features in combination with the other features of amended independent claim 1, as explained below… Honore does not teach that the communication interface 206 (i.e., the alleged communication circuitry) of the sensor control module 201, which receives power from the power module 203, controls whether or not the other circuitry receives power when the shelf sensor 210 does not detect a magnet. See id. at paras. [0049]-[0050]… At least for the above reasons, amended independent claim 1 is patentable over Honore, Toshiba, Rothberg, Sonosite, Kracker, and Hagen, alone or in combination. By virtue of their dependence, the remaining claims are patentable for at least the same reasons. Accordingly, withdrawal of this rejection is respectfully requested.” (Pages 7-11).  However, in view of the amendment, the previous rejections are withdrawn and a new ground of rejection is made over Honore in view of La. La teaches the above features as explained in the rejection above. Therefore, the claims stay rejected.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/YI-SHAN YANG/Primary Examiner, Art Unit 3793